Appeal by the defendant from a judgment of the Supreme Court, Kings County (G. Goldstein, J.), rendered December 16, 1981, convicting him of robbery in *377the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
A review of the record demonstrates that the plea allocution clearly established that the defendant was advised of the rights he would be waiving and that, after consulting with counsel, he knowingly and voluntarily chose to plead guilty (see, People v Harris, 61 NY2d 9). The defendant admitted the underlying facts of the crime and acknowledged that he was pleading guilty because he was, in fact, guilty. The defendant’s belated, unsubstantiated claim of innocence did not render the plea either procedurally or substantively defective (see, People v Dixon, 29 NY2d 55; People v Stubbs, 110 AD2d 725; People v Kelsch, 96 AD2d 677). Under the circumstances present herein, the denial of the defendant’s motion to withdraw his guilty plea was not an abuse of discretion (see, People v Dixon, supra, at 57).
Finally, as the defendant received the sentence for which he bargained, he may not now be heard to complain that it was excessive (see, People v Kazepis, 101 AD2d 816). Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.